Citation Nr: 1748507	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1967 to April 1971 and from March 1982 to August 1998.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding has been associated with the record. 

In June 2015, the Board remanded the appeal for to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At September 2014 Board hearing, the Veteran testified that he had experienced problems sleeping throughout service.  The problems included snoring and difficulty breathing while he was asleep.  He indicated that he went to the corpsman regarding his difficulty sleeping, but they were unable to help.  The Veteran stated that his symptoms persisted after his separation from the active service.

In October 2014, the Veteran wife wrote that the Veteran had snoring and "stop breathing" events while he slept.  She explained that she would wake the Veteran up to get him to breathe again.  These problems began while he was in service and continued after his retirement from the service in 1998.

In August 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his sleep apnea.  The VA examiner confirmed the Veteran's diagnosis of obstructive sleep apnea.  She opined that it was less likely than not that the Veteran's sleep apnea was related to service.  She elaborated that the service treatment records (STRs) were without any evidence or complaint of sleep disorders.  The Board finds that the VA examiner's direct service connection opinion is inadequate as it relies on an absence of medical evidence in the STRs as its sole rationale.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The VA examiner did not consider the statements of the Veteran and his wife regarding the Veteran's snoring and difficulty breathing during sleep, which occurred during and since service.  Therefore, a remand is necessary to obtain an addendum medical opinion that addresses the competent and credible lay statements of the Veteran and his wife.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the August 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's sleep apnea.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review.

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The VA examiner should offer an opinion as to whether it is at least as likely than not (50 percent or greater probability) that the Veteran's sleep apnea was incurred in or aggravated by active service or is in any other way etiologically related to his active service.

In rendering the opinion, the VA examiner must address the Veteran's September 2014 testimony and the October 2014 statement from the Veteran's wife regarding the Veteran's snoring and difficulty breathing during sleep, which occurred during and since service.

The VA examiner must give a complete rationale for any opinion provided. 

2.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

